DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 10/8/2021.
Claims 1-17 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
“a data management and access service” at line 14 of Claim 1 should be “the data management and access service” (note: Claim 16 is objected due to similar reason).
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eschinger et al. (US 20210191769 A1, hereafter Eschinger), Liebherr (US 20200133748 A1) and Elgressy et al. (US 20210019400 A1, hereafter Elgressy).

Regarding to Claim 1, Eschinger discloses: a method for implementing an extensible webhook service that intelligently enables a data management and access service (see [0003], [0014] and [0044]-[0046]; “method for automating runbook operations associated with an application within an application host on an application platform is described. A runbook definition associated with the application” and “in the webhook-type action”), the method comprising: 
receiving, via a web-based configuration interface, API-based webhook criteria for configuring an extensible webhook control data structure within a system of record (see Figs. 2, 5, [0036]-[0038], [0040] and [0044]-[0046]; “the user interface 234 is configured to display, communicate, or otherwise provide information about the runbook definition generation process to the user”. The interface 234 is required to receive the wehbook/runbook criteria like the trigger event and operation in order to display an GUI as shown on Fig. 5), wherein the API-based webhook criteria includes:
(1) webhook launching criteria that define one or more conditions for automatically causing an execution of one or more webhook operations (see Figs. 2, 5 and [0044]-[0046]; “The “triggers” section includes data entries for identifying and evaluating trigger events. Further, each listed trigger event includes the name or identifier of the runbook operation or operations to be performed in the event of the trigger event occurring” and “the webhook-type action”); and
(2) webhook operation criteria that define one or more payloads of data desired [for one or more webhook destinations] (see Figs. 2, 5 and [0044]-[0046]; “in the webhook-type action, URL, header, and payload fields are included, providing the runbook operator the necessary information for performing the runbook operation using a webhook-based protocol”. Also see [0042] for details example of payloads of data);
encoding the extensible webhook control data structure based on the API-based webhook criteria (see Figs. 2, 5, [0036]-[0038] and [0040]; “enable a user to provide information to be included in the runbook definition to be generated, such as the name or other identifier of the associated application, information about trigger events (e.g., event types, specific event identifiers, threshold and/or schedule information), and information about runbook operations to be linked to the trigger events (e.g., command line code, script calls, other instructions to be executed, and/or operation description information)”), wherein the encoding includes:
(A) setting a webhook launching condition defining a custom API call that, when received, causes [(i) an automatic creation of a payload of data from data sources within a data management and access service and] (ii) an execution of a webhook operation (see [0044] and [0059]; “each listed trigger event includes the name or identifier of the runbook operation or operations to be performed in the event of the trigger event occurring” and “identifies a trigger event of the runbook definition … requests that a runbook operation associated with the identified trigger event be performed by the runbook sidecar container 124 at 416. In some examples, the request includes commands, script calls, API calls”); and
(B) setting the webhook operation that when executed, causes an automatic execution of the webhook operation (see [0046]);
wherein the extensible webhook control data structure, once encoded, automatically controls execution of one or more webhook operations (see Fig. 2, [0035], [0040] and [0059]-[0060]; “the runbook definition 214 generated by the runbook definition platform 232 as described herein is provided to a runbook operator 204, where it is used to automate the performance of runbook operations for an associated application on an application platform as described above with respect to FIG. 1”).

Eschinger does not discloses: the webhook operation criteria that define one or more payloads of data desired for one or more webhook destinations;
setting webhook launching condition defining a custom API call that, when received, causes (i) an automatic creation of a payload of data from data sources within a data management and access service;
setting the webhook operation that identifies a web-based destination for the payload of data and that, when executed, causes an automatic transmission of the payload of data from the data management and access service to the web-based destination
executions of one or more webhook operations comprises an interchange of data between the data management and access service and a plurality of distinct external entities.

However, Liebherr discloses: a webhook operation launched based on condition defining a custom API call that, when received, cause an automatic creation of a payload of data from data sources within a data management and access service (see [0054]; “the web hook may respond to the infrastructure alert by generating a Hypertext Transfer Protocol request (e.g., POST) that includes, as part of its JavaScript Object Notation (JSON) payload, a notification that the virtual machine at the public cloud platform 130 may require a restart due to the fault at the corresponding hypervisor”. Also see [0038], [0049]; “the configuration management task may be included in the Hypertext Transfer Protocol request as part of a payload of the request” and “the message may be sent to the messaging system 120 as part of the JavaScript Object Notation (JSON) payload of the Hypertext Transfer Protocol request”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the settings of webhook trigger events by including by including setting the webhook trigger event functions of generating HTTP request as part of JSON payload from Liebherr, since it is well-known that incorporating the actual intended message or data as payload of the transmitted data.

Furthermore, Elgressy discloses: a webhook operation is set as to identify a web-based destination for payload of data and that, when executed, causes an automatic transmission of the payload of data from the source location to the web-based destination (see [0066]; “When one of those events is triggered, the system sends a HTTP POST payload to the WebHook's configured URL”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the definition of a webhook operation from the combination of Eschinger and Liebherr by including setting a webhook operation as identifying a web-based destination and transmitting payload data to the web-based destination from Elgressy, and thus the combination of Eschinger, Liebherr and Elgressy would disclose all missing limitations from Eschinger (note: based on “endpoint uniform resource locators (URLs)” from [0045] of Eschinger, the web-destinations for the multiple webhook operations defined by runbook definitions should be a plurality of distinct external endpoint devices, i.e., external entities), since it would provide a mechanism to allow a client application can receive valuable information when events happens, rather than continually polling for that data and receiving nothing valuable most of the time (see [0068] from Elgressy). 

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr and Elgressy discloses: wherein the extensible webhook control data structure comprises: (1) a plurality of distinct webhook launching conditions defined based on a plurality of distinct webhook launching criteria, wherein each of the plurality of distinct webhook launching conditions being enumerated along one of a plurality of distinct entries of the extensible webhook control data structure; and (2) a plurality of distinct webhook operations defined based on a plurality of distinct webhook operations criteria, wherein each of the plurality of distinct webhook operations being enumerated along one of the plurality of distinct entries in association with one of the plurality of distinct webhook launching conditions (see Fig. 5 from Eschinger. Each entries of column trigger event from Fig. 5 is mapped to the claimed plurality of distinct webhook launching conditions and each of the entries of column operation from Fig. 5 is mapped to claimed plurality of distinct webhook operations, wherein each of the entries of column operation being enumerated along one of the plurality of distinct entries in associated with one of the plurality of entries of column trigger event).

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr and Elgressy discloses: wherein the webhook launching condition defining the custom API call comprises a unique API parameter that, when received, causes an automatic lookup into the extensible webhook control data structure (see Fig. 5 and [0044]-[0046] and [0059] from Eschinger; “each listed trigger event includes the name or identifier of the runbook operation or operations to be performed in the event of the trigger event occurring” and “identifies a trigger event of the runbook definition … requests that a runbook operation associated with the identified trigger event be performed by the runbook sidecar container 124 at 416. In some examples, the request includes commands, script calls, API calls”, emphasis added).

Regarding to Claim 4, the rejection of Claim 3 is incorporated and further the combination of Eschinger, Liebherr and Elgressy discloses: wherein the automatic lookup based on the unique API parameter identifies a target automated webhook workflow that is associated with the unique API parameter within the extensible webhook control data structure (see Fig. 5 and [0044]-[0046] and [0059] from Eschinger; “each listed trigger event includes the name or identifier of the runbook operation or operations to be performed in the event of the trigger event occurring” and “identifies a trigger event of the runbook definition … requests that a runbook operation associated with the identified trigger event be performed by the runbook sidecar container 124 at 416. In some examples, the request includes commands, script calls, API calls”, emphasis added).

Regarding to Claim 5, the rejection of Claim 4 is incorporated and further the combination of Eschinger, Liebherr and Elgressy discloses: wherein the automated webhook workflow includes instructions that, when executed, causes: 
an automatic creation of the payload of data (see [0054] from Liebherr; “the web hook may respond to the infrastructure alert by generating a Hypertext Transfer Protocol request (e.g., POST) that includes, as part of its JavaScript Object Notation (JSON) payload”); 
an identification of the webhook destination for the payload of data; and an automatic transmission of the payload of data to the webhook destination (see [0064]-[0066] from Elgressy; “sends a HTTP POST payload to the WebHook's configured URL”).
 
Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr and Elgressy discloses: wherein the web-based configuration interface is in operable communication with a webhook service of the data management and access service that creates entries into the extensible webhook control data structure based on the API-based webhook criteria (see Figs. 2, 5 and [0039]-[0040] from Eschinger).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr and Elgressy discloses: wherein the extensible webhook control data structure controls an initialization of a payload service and a webhook service, wherein: the payload service automatically creates the payload of data and communicates the payload of data to a webhook service, and the webhook service identifies the webhook destination of the payload of data and automatically transmits the payload of data to the webhook destination (see [0044]-[0046] from Eschinger, [0054] from Liebherr and [0064]-[0066] from Elgressy. The creation of payload, i.e., generating a Hypertext Transfer Protocol request (e.g., POST) that includes, as part of its JavaScript Object Notation (JSON) payload from Liebherr, by the payload service is controlled by the trigger event of the webhook operation, and thus the webhook definition, i.e., claimed extensible webhook control data structure, controls an initialization of a payload service; similarly, the webhook definition, i.e., claimed extensible webhook control data structure, also control an initialization of a webhook service, i.e., runbook operator from Eschinger, which automatically transmits the payload of data to the webhook destination via identifying the webhook destination by configured endpoint’s URL).

Regarding to Claim 9, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr and Elgressy discloses: wherein the extensible webhook control data structure comprises: a digital mapping between each of a plurality of distinct webhook launching conditions to one of a plurality of distinct payload creation operations and associated one of a plurality of distinct webhook operations (see Fig. 5, [0044]-[0046] from Eschinger; “The name of the action is used in the trigger section above to refer to associated runbook operations, mapping a trigger event in the trigger section to a runbook operation in the action section”. Also see [0054] from Liebherr and [0064]-[0066] from Elgressy for mapping/association between a webhook launching condition and payload of data for the corresponding webhook operation. Furthermore, see “Each trigger event 116 in a runbook definition 114 is mapped to at least one runbook operation 118” from [0018] of Eschinger).

Regarding to Claim 10, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr and Elgressy discloses: wherein the encoding the extensible webhook control data structure based on the API- based webhook criteria, wherein the encoding further includes: establishing an executional nexus between the webhook launching condition and the webhook operation enabling an automated execution of the webhook operation on a basis of satisfying the webhook launching condition (see [0044]-[0046] from Eschinger; “mapping a trigger event in the trigger section to a runbook operation in the action section”).

Regarding to Claim 11, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr and Elgressy discloses: wherein the webhook control data structure comprises: a first data structure having each of a plurality of distinct webhook launching conditions, and a second data structure having each of a plurality of distinct webhook operations (see Fig. 5 from Eschinger. The triggering event column can be considered as claimed first data structure and the operation column can be considered as claimed second data structure).

Regarding to Claim 13, the rejection of Claim 1 is incorporated and further the combination of Eschinger, Liebherr and Elgressy discloses: wherein the extensible webhook control data structure, once encoded, controls a webhook API service, wherein the webhook API service is implemented by one or more API computing servers that interface with a plurality of distinct databases of the data management and access service (see Fig. 1, [0019] from Eschinger. The runbook operator and application hosts are considered as claimed webhook API service, the execution of the runbook operator and application hosts are controlled by the encoded runbook definition, i.e., claimed extensible webhook control data structure. Also see [0066] from Liebherr; “The memory 520 can store data structures representing configuration object databases, for example”).

Regarding to Claim 14, Claim 14 is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 15, the rejection of Claim 14 is incorporated and further Claim 15 is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 16, Claim 16 is rejected for the same reason set forth in the rejection of Claim 1 above (note: “a digital threat mitigation service” at line 2 is only recited at the preamble of the claim without any usage at the claim body or limiting the details of claim, and thus “a digital threat mitigation service” is only reciting purpose or intended use. Actually, “a restart due to a fault at a corresponding hypervisor” from [0054] of Liebherr can be considered as “a digital threat mitigation service” under BRI).

Regarding to Claim 17, the rejection of Claim 16 is incorporated and further Claim 17 is rejected for the same reason set forth in the rejection of Claim 2 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eschinger et al. (US 20210191769 A1, hereafter Eschinger), Liebherr (US 20200133748 A1) and Elgressy et al. (US 20210019400 A1, hereafter Elgressy) and further in view of Hunn et al. (US 20170287090 A1, hereafter Hunn).

Regarding to Claim 6, the rejection of Claim 1 is incorporated, the combination of Eschinger, Liebherr and Elgressy does not disclose: wherein the data management and access service comprise: one or more corpora of data sourced from activities involving the plurality of external entities. 
However, Hunn discloses: wherein data management and access service for webhook operations comprises: one or more corpora of data sourced from activities involving the plurality of external entities (see [0143]-[0144]; “GUI dashboards may also be used to provide aggregated data of a defined corpus of contracts (e.g. all active contracts, active contracts with a given counterparty, contracts with penalties, delayed contracts, completed contracts, etc) … The contract management platform preferably also includes a notification engine that pushes notifications to users … Notifications may be provided natively on the contract management platform (e.g. in a notification feed and/or via ‘pop-up’ messages) subscribable to via webhooks, be pushed (e.g. via API) to external systems (e.g. communication platforms, management platforms, Internet Relay Chat (IRC) applications, via email, or any other suitable means. More than one approach may be used in any given implementation”). 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the data management and access service for webhook operations from the combination of Eschinger, Liebherr and Elgressy by including one or more corpora of data sourced from activities involving the external entities used for performing webhook operations from Hunn, since it would provide a system that provides plenty of databases or data sources for the webhook subscriptions (see [0143]-[0144] from Hunn). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eschinger et al. (US 20210191769 A1, hereafter Eschinger), Liebherr (US 20200133748 A1) and Elgressy et al. (US 20210019400 A1, hereafter Elgressy) and further in view of Lang et al. (US 20170083588 A1, hereafter Lang).

Regarding to Claim 12, the rejection of Claim 11 is incorporated and further the combination of Eschinger, Liebherr and Elgressy discloses: wherein the encoding the extensible webhook control data structure based on the API- based webhook criteria, wherein the encoding further includes: configuring an executional nexus between the first data structure and the second data structure based on a satisfaction of a distinct webhook launching condition of the first data structure (see Fig. 5 and [0044]-[0046] and [0059] from Eschinger; “mapping a trigger event in the trigger section to a runbook operation in the action section”, “each listed trigger event includes the name or identifier of the runbook operation or operations to be performed in the event of the trigger event occurring” and “identifies a trigger event of the runbook definition … requests that a runbook operation associated with the identified trigger event be performed by the runbook sidecar container 124 at 416. In some examples, the request includes commands, script calls, API calls”).
The combination of Eschinger, Liebherr and Elgressy does not disclose: wherein the executional nexus includes a reference pointer that points to an entry in the second data structure based on a satisfaction of a distinct webhook launching condition of the first data structure.
However, Lang discloses: configuring a nexus between the first table and the second table including configuring a reference pointer to an entry in the second table (see [0056]; “relations 112 between related records 108 in different tables 104 may correspond to pointers or references stored in one object instance and referencing a different object instance”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the configurations of relations of the entries/elements of the operation column and trigger event column of runbook operation list section 504 from the combination of Eschinger, Liebherr and Elgressy by including using pointers or references to make relationship connections among the related elements/records in different tables from Lang, since it is well-known and understood mechanism to connecting multiple related elements/entries at different data structures (see [0056] from Lang).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain (US 20210026626 A1) discloses: receiving through configuration interface data indicating one or more rules for the program that including criteria for selectively performing an action associated with the corresponding rule, generating program data for the program based on the one or more rules specified by the data (see Claim 1). 
Shu et al. (US 20130036404 A1) discloses: a hook is defined based on a set of trigger events and associated action to be performed in response to the trigger events (see [0023], [0025], [0027]-[0028])
Kramer et al. (US 10089152 B1) discloses: a hook can be defined in a configuration file by specifying a set of triggers that specifies the list of conditions to detect at runtime and action to perform when the trigger is detected (see lines 1-13 of col. 6)
Rockett et al. (US 20180005538 A1) discloses: webhooks are user-defined HTTP callbacks that are triggered by some events, wherein when that event occurs, the source site makes an HTTP request to the URI configured for the webhook with a payload describing the action (see [0006]-[0008]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196